DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 13-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13, 117, 18, and 20 are rejected under 35 U.S.C. 102 (a) (1) as being  anticipated  by  US Publication US  20180343733 A1  by  Mustapha et al (Mustapha)


Referring to the claim 13  Mustapha teaches, An accelerator (Fig 1, item 10)  comprising: 
a plurality of acceleration cavities (see Fig 1 items 12, 14, 16 18 paragraphs [0043] to [0048]) each having one or two acceleration gaps (Fig 3A-3D item 11 acceleration channel is regarded as acceleration gap; paragraph [0060]); and 
a plurality of multipole magnets (Fig 3B paragraphs [0061]), 
wherein one or more of the plurality of multipole magnets are connected downstream to one of the plurality of acceleration cavities (See paragraphs [0062], [0063]), and 
wherein the one or two acceleration gaps of each of the plurality of acceleration cavities are configured for an ion beam to pass there through (See Paragraph [0056] [0057] and [0060]], and the one or two acceleration gaps are configured to accelerate the ion beam when the ion beam passes through (See Fig 1, and Fig 5A and paragraphs [0063] [0064] and claim 1). 

Referring to the claim 17 Mustapha teaches the accelerator according to claim 13, Mustapha further teaches, wherein the plurality of acceleration cavities and the plurality of multipole magnets are connected alternately one by one (See Fig 3A ,3B item 11 is acceleration cavity and item 19 is magnet alternatively arranged one after the other paragraph [0060]).

 Referring to the claim 18 Mustapha teaches the accelerator according to claim 13, Mustapha further teaches wherein each of the plurality of multipole magnets is a quadrupole magnet (Fig 3D and paragraph [0062]), and wherein directions of convergence of adjacent quadrupole magnets differ from each other (see paragraph [0061]).  
Referring to the claim 20 Mustapha teaches An accelerator system (Fig 1 item 10)  in which a plurality of accelerators are connected (See Fig 1 item  12 to 18), wherein at least a front-stage accelerator which receives input of a DC beam from a beam generation source (See Paragraph [0073]) and which has a function of adiabatically capturing the beam is the accelerator according to claim 13. (The process of DC beam extraction is adiabatic by nature and hence it is an inherent teaching) 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14 -19 are  rejected under 35 U.S.C. 103 as being unpatentable over  Mustapha reference as applied to claim 13  above, and further in view of US20170238408 A1 by Lombardi et al (Lombardi).

Referring to claim 14 Mutsapha teaches the accelerator according to claim 13,  but Mustapha does not explicitly teaches that the accelerator further comprising a plurality of controllers provided to the plurality of acceleration cavities, respectively, wherein the plurality of controllers each independently controls a motion of an ion beam inside a corresponding acceleration cavity, and wherein convergence of the ion beam in a horizontal direction is controlled via a magnetic field caused by the plurality of multipole magnets (See Fig 11 and item solid state driver 1120 having plurality of amplifiers to control the RFQs ; paragraph [0095]).

However, Lombardi teaches that the accelerator further comprising a plurality of controllers provided to the plurality of acceleration cavities, respectively, wherein the plurality of controllers each independently controls a motion of an ion beam inside a corresponding acceleration cavity, and wherein convergence of the ion beam in a horizontal direction is controlled via a magnetic field caused by the plurality of multipole magnets (See Fig 11 and item solid state driver 1120 having plurality of amplifiers to control the RFQs ; paragraph [0095]).

	Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application to incorporate Lombardi teachings in to the accelerator system of Mustapha by introducing the independent controllers to each accelerating unit in order to control the beam independently  (See paragraph 0095]).

Referring to claim 15 Mutsapha reference as modified by Lombardi teaches the accelerator according to claim 14, Lomobardi further teaches wherein the plurality of controllers generates an oscillating electric field in an acceleration cavity, and controls acceleration of the ion beam independently of the control via the magnetic field (See Fig 11 and item 1110 oscillator generates oscillating electric signal for the accelerator paragraph [0095]).

Referring to claim 16 Mutsapha  reference as modified by Lombardi teaches the accelerator according to claim 15, Lombardi further teaches,  wherein the plurality of controllers each independently supply radiofrequency power into the acceleration cavity via an RF coupler (see Fig 11 and various RF couplers paragraph [0095]-[0097]).

 Referring to claim 19 Mutsapha reference as modified by Lombardi teaches the accelerator according to claim 13, Lombardi further teaches wherein a bore diameter of each acceleration cavity of the plurality of acceleration cavities is 2 cm or more. (Lombardi teaches a beam bunching section between 20-30 cms paragraph [0012] and height to radius is preferably 2/3 ratio for quantum values and hence the diameter is more than 2 cm in the present case if is an implicit teaching).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mustapha as applied to claim 20 above, and further in view of  US Publication 20120126727 A1 by Hamm.

Referring to the claim 21 Mustapha teaches the accelerator system according to claim 20, but Mustapha is silent on wherein the accelerator system accelerates an ion beam of at least 0.1 A as a continuous beam.  

However, Hamm teaches a current limit of 85mA for a pulsed power beam of subnano second. (See paragraph [0043] and Table III}.

Hence it would be obvious to a person with ordinary skill in the art before the effective fling date of the instant application to use the teachings of Hamm and incorporate a current of minimum O.1A or 100 mA for a continuous beam at least 100mA is within the scope of the art.
 
Referring to the claim 22 Mustapha reference as modified by Hamm teaches the accelerator system according to claim 21, Mustapha further teaches wherein all of the plurality of accelerators are each accelerator (Fig 1, item 10)  comprising: 

a plurality of acceleration cavities (see Fig 1 items 12, 14, 16 18 paragraphs [0043] to [0048]) each having one or two acceleration gaps (Fig 3A-3D item 11 acceleration channel is regarded as acceleration gap; paragraph [0060]); and 

a plurality of multipole magnets (Fig 3B paragraphs [0061]), 

wherein one or more of the plurality of multipole magnets are connected downstream to one of the plurality of acceleration cavities (See paragraphs [0062], [0063]), and 

wherein the one or two acceleration gaps of each of the plurality of acceleration cavities are configured for an ion beam to pass there through (See Paragraph [0056] [0057] and [0060]], and the one or two acceleration gaps are configured to accelerate the ion beam when the ion beam passes through (See Fig 1, and Fig 5A and paragraphs [0063] [0064] and claim 1). 

Conclusion

Claims 13-22 are rejected.

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 

Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        8/22/2021